Filed 9/25/20 P. v. Ridley CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077239

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. BAF1500978)

CODY NED RIDLEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Riverside County,
Frederick Paul Dickerson III, Judge. Affirmed.
         Cody Ned Ridley, in pro. per.; and Richard L. Fitzer, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2017, a jury convicted Cody Ned Ridley of criminal threats, first
degree burglary, false imprisonment, dissuading a witness, and violating a
family court protective order. Ridley admitted two strike priors and two
serious felony priors. At sentencing, the court struck one of the strike priors
and imposed a determinate term of 19 years 4 months in prison.
      Ridley appealed his conviction and in January 2019 this court filed an
unpublished opinion. (People v. Ridley (Jan. 23, 2019, D074196) [nonpub.
opn.].) We affirmed the convictions but remanded the case to the trial court
for resentencing. Specifically, we directed the court to stay the sentences on

the criminal threat and false imprisonment counts pursuant to Penal Code1
section 654. We also directed the court to exercise its discretion to consider
striking one or more of the serious felony priors.
      On remand, the court stayed the false imprisonment and criminal
threat counts under section 654. The court granted Ridley’s motion to strike
one of the serious felony priors but denied the motion as to the second prior.
Ridley was resentenced to a determinate term of 14 years 4 months. The
court filed an amended abstract of judgment.
      Ridley again appealed.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Ridley the opportunity to
file his own brief on appeal. Ridley has responded with a supplemental brief.
We will discuss the supplemental brief later.
                           STATEMENT OF FACTS
      The facts of the underlying offenses are fully set forth in our prior
opinion in case No. D074196. We will not repeat them here.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court, and in
compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel


1     All further statutory references are to the Penal Code.
                                       2
has identified a possible, but not arguable issue that was considered in
evaluating the potential merits of this appeal: Whether the trial court
abused its discretion in dismissing only one of the serious felony prior
convictions.
      In his supplemental brief he repeats counsel’s request that we review
the record for error. Ridley lists two possible issues:
      1. Failure to review Brady motion; and
      2. Failure to have a factual basis for his 1999 prior conviction.
      Neither “issue” is cognizable on this appeal from a postconviction
resentencing proceeding ordered by this court when we affirmed the original
judgment.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Ridley on this appeal.
                                 DISPOSITION
      The judgment is affirmed.



                                                                 HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




IRION, J.



                                        3